IN THE COURT OF CRIMINAL APPEALS
                                    OF TEXAS

                                      NO. PD-0184-22



                     EX PARTE CHESTER SINCLAIR, Appellant



             ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                FROM THE THIRTEENTH COURT OF APPEALS
                             BEXAR COUNTY

       Per curiam.

                                         ORDER

       The Court grants the State’s petition for discretionary review and also grants the

following ground on its own motion: In a proceeding under Article 11.072 of the Code of

Criminal Procedure, does a trial court have jurisdiction to rule on a motion to reconsider after

the trial court has entered an appealable order denying or granting, in whole or part, an

application under the statute?

       The Clerk of this Court will send copies of this order to the Court of Appeals for the

Thirteenth District, the State Prosecuting Attorney, the Bexar County District Attorney, and

Appellant.
Filed: September 7, 2022

Do not publish